As Filed with the Securities and Exchange Commission on July 2, 2010 Registration No.: 333-34653 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No. 1 To FORM S-8 Registration Statement under the Securities Act of 1933 CONGOLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 02-0398678 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Congoleum Corporation 1995 Stock Option Plan (Full title of the plan) Howard N. Feist III Chief Financial Officer 3500 Quakerbridge Road P.O. Box 3127 Mercerville, NJ08619-0127 609-584-3000 (Name, address and telephone number, including area code, of agent for service) With copies to: Richard L. Epling, Esq. Kerry A. Brennan, Esq. Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036-4039 (212) 858-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[X] EXPLANATORY NOTE Congoleum Corporation (the “Company”) registered 250,000 shares of its Class A common stock, par value $0.01 per share (the “Class A Common Stock”), for issuance under the Company’s 1995 Stock Option Plan (the “Employees’ Plan”) pursuant to a Registration Statement on Form S-8, File No. 333-34653, filed with the Commission on August 29, 1997 (the “1997 Registration Statement”).This Post-Effective Amendment No. 1 is being filed to deregister any shares of the Company’s Class A Common Stock that have not yet been issued under the Employees’ Plan. As previously disclosed, (i) on December 31, 2003, the Company, Congoleum Sales, Inc. and Congoleum Fiscal, Inc. each filed voluntary petitions (the “Chapter 11 Cases”) with the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) seeking relief under chapter 11 of title 11 of the United States Code, (ii) on or about January 7, 2004, the Bankruptcy Court entered an order providing for the joint administration of the Chapter 11 Cases, and (iii) on August 17, 2009, the U.S. District Court for the District of New Jersey (the “District Court”) withdrew the reference from the Bankruptcy Court and assumed original jurisdiction over the Chapter 11 Cases.On June 7, 2010, the District Court entered an Order confirming the Fourth Amended Joint Plan of Reorganization of the Company et al., as modified (the “Plan of Reorganization”).Pursuant to the Plan of Reorganization, all equity interests in the Company outstanding immediately prior to the effective date of the Plan of Reorganization, including, without limitation, shares of its Class A Common Stock, shares of its Class B Common Stock, par value $0.01 per share, and any options, warrants, conversion rights, rights of first refusal, and other rights, contractual or otherwise, to acquire or receive any stock or other equity ownership interests in the Company, will be cancelled. Accordingly, the Company hereby removes from registration under the 1997 Registration Statement all shares of its Class A Common Stock that have not been issued under the Employees’ Plan. [REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK] SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mercerville, State of New Jersey. Date:June 30, 2010 Congoleum Corporation By: /s/ Howard N. Feist III Howard N. Feist III Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/Roger S. Marcus Roger S. Marcus Chief Executive Officer, President and Chairman of the Board (Principal Executive Officer) June 30, 2010 /s/ Howard N. Feist III Howard N. Feist III Chief Financial Officer (Principal Financial and Accounting Officer) June 30, 2010 /s/ Richard G. Marcus Richard G. Marcus Vice Chairman and Director June 30, 2010 /s/ William M. Marcus William M. Marcus Director June 30, 2010 /s/ Mark S. Newman Mark S. Newman Director June 30, 2010 /s/ Mark N. Kaplan Mark N. Kaplan Director June 30, 2010 /s/ C. Barnwell Straut C. Barnwell Straut Director June 30, 2010 /s/ Jeffrey H. Coats Jeffrey H. Coats Director June 30, 2010 /s/ Adam H. Slutsky Adam H. Slutsky Director June 30, 2010 3
